Exhibit 10.2

SECOND OMNIBUS AMENDMENT
AND REAFFIRMATION OF LOAN DOCUMENTS

 

THIS SECOND OMNIBUS AMENDMENT AND REAFFIRMATION OF LOAN DOCUMENTS (this
“Amendment”) is dated as of the 29th day of March, 2019 (the “Effective Date”)
by and among SSSHT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“SSSHTOP”), NOBLE PPS, LLC, a Nevada limited liability company (“Noble”),
STRATEGIC STUDENT & SENIOR HOUSING TRUST, INC., a Maryland corporation
(“Guarantor”), SSSHT STUDENT HOLDCO, LLC, a Delaware limited liability company
(“Student Holdco”), SSSHT SENIOR HOLDCO, LLC, a Delaware limited liability
company (“Senior Holdco”), SSSHT TRS, INC., a Delaware corporation (“TRS”); and
ENCORE CAPITAL GROUP, LLC, a Nevada limited liability company (“Encore”, and
collectively, jointly and severally with SSSHTOP, Noble, Guarantor, Student
Holdco, Senior Holdco and TRS, the “Credit Parties” and individually a “Credit
Party”) and KEYBANK NATIONAL ASSOCIATION, a national banking association having
a principal place of business at 225 Franklin Street, 16th Floor, Boston,
Massachusetts 02110 (“Lender”).

Witnesseth That:

WHEREAS, SSSHTOP, Noble and H. Michael Schwartz (collectively, the “Borrower”)
and Lender are parties to that certain Second Amended and Restated Credit
Agreement dated as of February 23, 2018, as amended by that certain First Credit
Agreement Supplement and Amendment dated as of August 31, 2018 (the “First
Amendment”, and collectively, the “Original Credit Agreement”), as amended by
that certain Joinder Agreement and Second Amendment to Second Amended and
Restated Credit Agreement, each of even date herewith (the “Amendment
Documents”, and collectively with the Original Credit Agreement, as may be
further amended, restated and/or modified from time to time, the “Credit
Agreement”) pursuant to which, among other things, Lender provided the Loan to
Borrower, which Loan is evidenced by, inter alia, that certain Amended and
Restated Promissory Note dated as of August 31, 2018 made by Borrower to the
order of Lender in the original principal amount of $56,500,000 (as the same may
from time to time be amended, supplemented, replaced, restated or otherwise
modified, individually and collectively, the “Note”), which is guaranteed and/or
secured by among other things, the following documents:

(a)that certain Second Amended and Restated Guaranty Agreement made by Guarantor
in favor of Lender dated as of February 23, 2018, as amended by the First
Amendment  (as may be amended, restated and/or modified from time to time, the
“Guaranty”),

(b)that certain Second Amended and Restated Pledge and Security Agreement (Extra
Space Storage LP) by Noble in favor of Lender dated as of January 17, 2018, as
amended by that certain First Amendment to Second Amended and Restated Pledge
and Security Agreement dated as of February 23, 2018 and by the First Amendment
(as may be amended, restated and/or modified from time to time, the “Equity
Interest Pledge Agreement”),

1

 

--------------------------------------------------------------------------------

 

(c)that certain Second Amended and Restated Pledge and Security Agreement
(Equity Distributions) made by Student Holdco, Senior Holdco and TRS in favor of
Lender dated as of February 23, 2018, as amended by the First Amendment (as may
be amended, restated and/or modified from time to time, the “Pledge Agreement
(SSSHT Equity Distributions)”),

(d)that certain Pledge and Security Agreement (Equity Distributions) made by
Encore in favor of Lender dated as of February 23, 2018, as amended by the First
Amendment (as may be amended, restated and/or modified from time to time, the
“Pledge Agreement (SS Management)”),

(e)that certain Second Amended and Restated Pledge and Security Agreement
(Equity Issuance Proceeds) made by Strategic Student and SSHTOP in favor of
Lender dated as of February 23, 2018 (as may be amended, restated and/or
modified from time to time, the “Pledge Agreement (Equity Issuance Proceeds)”);
and

(f)that certain Second Amended and Restated Depository Agreement for Restricted
Collateral Account dated as of February 23, 2018 by SSSHTOP and Lender, as
amended by the First Amendment (as may be amended, restated and/or modified from
time to time, the “DARCA”).

The Guaranty, the Equity Interest Pledge Agreement, the Pledge Agreement (SSSHT
Equity Distributions), the Pledge Agreement (SS Management), the Pledge
Agreement (Equity Issuance Proceeds),and the DARCA may be collectively referred
to herein as the “Collateral Documents”.

WHEREAS, Borrower and Lender desire to amend and modify the Loan Documents.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend the Loan
Documents and agree as follows:

1.Recitals and Definitions.  

(a)The foregoing recitals are hereby incorporated by reference as if set forth
at length herein.  

(b)Capitalized terms used herein without definition shall have the meaning
assigned to such terms in the Credit Agreement.

(c)This Amendment, the Amendment Documents and any other documents or agreements
executed as of even date herewith may be collectively referred to as the
“Extension Amendments”.

2

--------------------------------------------------------------------------------

 

2.Amendments to Collateral Documents.

(a)All references to the Credit Agreement in any of the Collateral Documents are
hereby amended to refer to the Credit Agreement, as amended by the Amendment
Documents.

(b)All references to the Loan Documents in any of the Collateral Documents and
to any of the documents included in the definition of the Loan Documents are
hereby amended to include, without limitation, this Amendment.

3.Representations and Warranties.  Each Credit Party represents and warrants to
the Lender as follows as of the Effective Date:

(a)The representations and warranties of the Credit Parties as set forth in the
Credit Agreement and each Loan Document are hereby confirmed, affirmed and
ratified by each of the Credit Parties (and each Credit Party confirms and
affirms that each such representation and warranty is true and correct in all
material respects as of the Effective Date).

(b)The transactions contemplated by this Amendment are within the corporate,
partnership or limited liability company powers (as applicable) of the
respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action.  The Extension
Amendments executed in connection herewith have been duly executed and delivered
by each Credit Party which is a party thereto and constitute the legal, valid
and binding obligation of each such Person, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(c)The transactions contemplated by this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect or which shall be completed at the appropriate time for
such filings under applicable securities laws, (b) will not violate, to the
Credit Parties’ knowledge, any applicable law, regulation or order of any
Governmental Authority to the extent that such violation could reasonably be
expected to have a Material Adverse Effect, (c) will not violate the charter,
by-laws or other organizational documents of any Credit Party or any of the
Borrower’s Subsidiaries, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any of
the Borrower’s Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Credit Party or any of the Borrower’s
Subsidiaries to the extent that such violation, default or right to require
payment could reasonably be expected to have a Material Adverse Effect, and (e)
will not result in the creation or imposition of any Lien on any Collateral,
except pursuant to the Collateral Documents.

3

--------------------------------------------------------------------------------

 

(d)No material adverse change has occurred in the financial condition, business,
affairs, operations or control of any Credit Party since the date of the
financial statements most recently delivered to Lender.

(e)No Event of Default has occurred and is continuing or would result by the
execution of this Amendment which constitutes an Event of Default under the
Credit Agreement or any Loan Document or would constitute such an Event of
Default but for the requirement that notice be given or time elapse or both.

4.References in Loan Documents.  All references in any of the Loan Documents to
the “Credit Agreement”, the “Security Documents”, the “Collateral Documents”, or
to the “Loan Documents” shall, from and after the Effective Date be deemed to
mean and refer to the Credit Agreement, each of the Extension Amendments and
each other Loan Document (as applicable) as amended and affected by this
Amendment.  This Amendment shall be deemed to be a “Loan Document” for the
purposes of the Credit Agreement and the other Loan Documents.

5.Ratification by Credit Parties.

(a)Each Credit Party hereby ratifies, affirms and confirms the Loan Documents
(as modified by the Extension Amendments), and acknowledges and agrees that the
Loan Documents (as modified by the Extension Amendments) remain in full force
and effect and are enforceable against such Credit Party and against the
Collateral described therein in accordance with their respective terms.  Each
Credit Party hereby further acknowledges and agrees that, as of the Effective
Date, the Loan Documents, as amended by the Extension Amendments, are not
subject to any defenses, rights of setoff, claims or counterclaims that might
limit the enforceability thereof, the obligations created and evidenced thereby
or the terms and provisions thereof.

(b)In furtherance of the provisions of subsection (a) above, and not in
limitation or derogation thereof, by its execution of this Amendment, Guarantor
hereby (i) acknowledges and consents to the terms and provisions of this
Amendment; (ii) ratifies, affirms and confirms the Guaranty; (iii) agrees that
the Guaranty is and shall remain in full force and effect and that the terms and
provisions of the Guaranty cover and pertain to the Guaranteed Obligations (as
defined in the Guaranty), the Note, the Credit Agreement and the other Loan
Documents; (iv) acknowledges that there are no claims or offsets against, or
defenses or counterclaims to, the terms and provisions of the Guaranty or other
obligations created and evidenced by the Guaranty; and (v) certifies that the
representations and warranties contained in the Guaranty, the Credit Agreement,
and the other Loan Documents with respect to Guarantor remain the true and
correct representations and warranties of Guarantor as of the Effective Date.

6.Security and Liens.  All references to the Collateral shall include without
limitation the Collateral as described in the Collateral Documents, as amended
by this Amendment, and the Credit Parties hereby grant a security interest to
Lender to secure the Obligations in any such Collateral (other than to the
extent constituting Excluded Property) which, prior to the date of this
Amendment, was not included in the definition thereof.  All Obligations of the
Credit Parties under the Loan Documents, each as amended by the Extension
Amendments, shall be secured by

4

--------------------------------------------------------------------------------

 

and be entitled to the benefits of, the Collateral and shall remain in all
respects subject to the liens, charges and encumbrances of, the Loan Documents,
and nothing herein contained, and nothing done pursuant hereto or in connection
herewith shall affect or be construed to affect the liens, charges or
encumbrances or conveyances effected thereby or the priority thereof or to
release or affect the liability of any party or parties whomsoever may now, or
hereafter be, liable on account of the Obligations.  Subject to the limitations
set forth in the Collateral Documents in terms of the scope thereof, each Credit
Party does hereby grant, transfer, assign and grant a security interest in and
to Lender, its successors and assigns, in all of the Collateral in order to
secure the Obligations.

7.No Waiver.  This Amendment is only a modification of the Collateral Documents
and is not intended to, and shall not be construed to, effect a novation of any
Collateral Document, or to constitute a modification of, or a course of dealing
at variance with, the Collateral Documents (each as amended by this Amendment),
such as to require further notice by Lender to require strict compliance with
the terms of the other Loan Documents in the future.

8.Release; Set-off.  Each Credit Party hereby unconditionally releases and
forever discharges Lender and its officers, directors, shareholders, employees,
and attorneys from any and all claims, demands, causes of action, expenses,
losses and other damages of whatever kind, whether known or unknown, liquidated
or unliquidated, at law or in equity, that exists as of the Effective Date in
connection with the Credit Agreement, the Loan Documents, and any other
documents relating thereto.

9.Miscellaneous.

(a)All costs and expenses of Lender, including, without limitation, appraisal
fees and reasonable attorney’s fees of counsel to Lender relating to the
negotiation, preparation, execution and delivery of this Amendment and all
instruments, agreements and documents contemplated hereby shall be the
responsibility of Borrower.

(b)This Amendment shall be governed by and construed in accordance with the laws
of the Commonwealth of Massachusetts applicable to contracts made and performed
within such state.

(c)This Amendment may be executed in any number of counterparts, all of which
when taken together shall constitute one agreement binding on the parties
hereto, notwithstanding that all parties are not signatories to the same
counterpart.

(d)Delivery of an executed signature page of this Amendment by facsimile
transmission or by means of electronic mail (in so-called “pdf”, “TIF” or any
similar format) shall be effective as an in-hand delivery of an original
executed counterpart hereof.

[The Next Page is the Signature Page]

 

5

--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, the Credit Parties and Lender have caused this Amendment to
be duly executed by their respective duly authorized officers, as an instrument
under seal, as of the date and year first above written.

CREDIT PARTIES:

SSSHT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

By:Strategic Student & Senior Housing Trust, Inc., a Maryland corporation, its
General Partner

By: /s/ H. Michael Schwartz______
H. Michael Schwartz
Chief Executive Officer

 

 

NOBLE PPS, LLC, a Nevada limited liability company

By:_ /s/ H. Michael Schwartz___________
H. Michael Schwartz, Manager

 

 

STRATEGIC STUDENT & SENIOR HOUSING TRUST, INC., a Maryland corporation

By: _ /s/ H. Michael Schwartz___________
H. Michael Schwartz
Chief Executive Officer

 

SSSHT STUDENT HOLDCO, LLC, a Delaware limited liability company

By:Strategic Student & Senior Housing Trust, Inc., a Maryland corporation, its
Manager

By: _ /s/ H. Michael Schwartz______H. Michael Schwartz
Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

 

SSSHT SENIOR HOLDCO, LLC, a Delaware limited liability company

By:Strategic Student & Senior Housing Trust, Inc., a Maryland corporation, its
Manager

By: _ /s/ H. Michael Schwartz______
H. Michael Schwartz
Chief Executive Officer

 

SSSHT TRS, INC., a Delaware corporation

By: _ /s/ H. Michael Schwartz___________
H. Michael Schwartz
Chief Executive Officer

 

 

ENCORE CAPITAL GROUP, LLC, a Nevada limited liability company

By: _ /s/ H. Michael Schwartz___________
H. Michael Schwartz, Manager

LENDER: KEYBANK NATIONAL ASSOCIATION

 

 

By: _ /s/ Christopher T. Neil

Christopher T. Neil, Vice President

 